IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                                No. 01-30958

                             Summary Calendar


CHARLES LOUIS EVANS, JR.,

                                                Plaintiff-Appellant,

                                   versus

NORTH STREET BOXING CLUB INC.; BEN D. JOHNSON, in his official
capacity as an officer or director of North Street Boxing Club
Inc.; BILLY L. WEST, JR., in his official capacity as Secretary and
interim President of the Board of Directors of North Street Boxing
Club Inc.; EDWARD WARD, JR, Individually and in his official
capacity as Vice-President of Winnfield Life Insurance Co.,

                                                Defendants-Appellees.



            Appeal from the United States District Court
                for the Western District of Louisiana
                             (99-CV-929)

                               March 1, 2002



Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Charles Evans, Jr., appeals the district court’s grant of

summary judgment in favor of the various defendants in this Title

VII sexual harassment and hostile work environment case. We review



      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
the district court’s grant of summary judgment de novo.1                         The

district court’s         grant    of   summary    judgment    was   based   on   the

undisputed record evidence indicating that none of the defendants

are “employers” within the meaning of Title VII of the Civil Rights

Act of 1964.2      North Street Boxing Club did not have the requisite

15   employees      to   qualify       as   an   employer.3     Therefore    those

defendants affiliated with NSBC cannot be liable.                   Finally Edward

Ward, Jr., had no relevant relationship with NSBC.                   Evans’ other

arguments are meritless.

AFFIRMED.




      1
          Stucky v. City of San Antonio, 260 F.3d 424, 429 (5th Cir. 2001).
      2
          42 U.S.C. § 2000e(b).
      3
          Greenlees v. Eidenmuller Enterprises, Inc., 32 F.3d 197, 198 (5th Cir.
1994).


                                            2